Exhibit 10.2

LIMITED LIABILITY COMPANY AGREEMENT

OF

APEX CLEARING HOLDINGS LLC

A Delaware Limited Liability Company

Dated as of May 31, 2012

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    1.01    Definitions      1    1.02    Construction
     4    ARTICLE II    FORMATION    2.01    Formation      4    2.02    Name   
  5    2.03    Registered Office; Registered Agent; Principal Office; Other
Offices      5    2.04    Purpose      5    2.05    Term      5    2.06   
Powers      5    ARTICLE III    MEMBERSHIP; DISPOSITIONS OF INTERESTS    3.01   
Initial Members      6    3.02    Right of First Refusal      6    3.03   
Change in Ownership of Members      7    3.04    Business Transactions with
Members and Managing Member      7    3.05    Liability to Third Parties      7
   3.06    Withdrawal      8    ARTICLE IV    CAPITAL CONTRIBUTIONS    4.01   
Initial Contributions      8    4.02    Subsequent Contributions      9    4.03
   Return of Contributions      9    4.04    Securities Laws Restrictions on
Membership Interests      9    ARTICLE V    DISTRIBUTIONS; PERCENTAGE OF
INTERESTS    5.01    Distributions      9    5.02    Percentage of Interests   
  10    ARTICLE VI    MANAGING MEMBER; OFFICERS    6.01    The Managing Member
     10    6.02    Voting Rights      11    6.03    Action by Written Consent   
  11    6.04    Compensation      11   

 

i



--------------------------------------------------------------------------------

6.05    Conflicts of Interest      11    6.06    Third Parties      12    6.07
   Meetings of Members      12    6.08    Voting      12    ARTICLE VII   
LIABILITY AND INDEMNIFICATION    7.01    Limitation of Duties and Liability of
Managing Member      13    7.02    Liability of Members      13    7.03    Right
to Indemnification      13    7.04    Nature of Obligation      15    ARTICLE
VIII    TAXES    8.01    Tax Elections      15    8.02    Tax Returns      15   
ARTICLE IX    BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS    9.01    Maintenance
of Books      16    9.02    Accounts      16    9.03    Confidentiality      16
   ARTICLE X    RELATED AGREEMENTS; INDEMNIFICATION    10.01    Related
Agreements      16    10.02    Sale of the Company      17    10.03    Purchase
Option      17    10.04    No Appraisal Rights      18    10.05    Member
Further Assurances      18    ARTICLE XI    DISSOLUTION, LIQUIDATION, AND
TERMINATION    11.01    Dissolution      18    11.02    Winding Up, Liquidation
and Distribution of Assets      19    11.03    Certificate of Cancellation     
19    ARTICLE XII    GENERAL PROVISIONS    12.01    Finally Determined Amounts
     19    12.02    Notices      20    12.03    Entire Agreement      20   

 

ii



--------------------------------------------------------------------------------

12.04    Effect of Waiver or Consent      20    12.05    Amendment or
Modification      21    12.06    Binding Effect; No Third Party Beneficiaries   
  21    12.07    Governing Law; Severability; Jurisdiction      21    12.08   
Waiver of Jury Trial      21    12.09    Counterparts      21   

 

Exhibit A      Percentage of Interests Exhibit B      Certain Related Agreements
     Exhibit 1      Broadridge Sale Agreement      Exhibit 2      Assignment and
Assumption Agreement      Exhibit 3      Transition Services Agreement     
Exhibit 4      Services Agreement      Exhibit 5      Termination and Mutual
Release Agreement      Exhibit 6      Support Services Agreement      Exhibit 7
     Nexa License Agreement      Exhibit 8      PFSI License Agreement

 

iii



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

APEX CLEARING HOLDINGS LLC,

a Delaware Limited Liability Company

This Limited Liability Company Agreement of Apex Clearing Holdings LLC (this
“Agreement”), dated as of May 31, 2012, is executed and agreed to, for good and
valuable consideration, by the Members (as defined below).

ARTICLE I

DEFINITIONS

1.01 Definitions.

As used in this Agreement, the following terms have the following meanings:

“ACS” shall mean Apex Clearing Solutions LLC, a Delaware limited liability
company.

“Act” means the Delaware Limited Liability Company Act, Del. Code Ann. tit. 6,
§18-101 et seq., as amended from time to time, and any successor statute.

“Affiliates” means with respect to any Person (i) such Person or a member of his
immediate family; and (ii) any Person directly or indirectly controlling,
controlled by, or under common control with the Person in question.

“Agreement” has the meaning given that term in the first paragraph of this
Agreement.

“Apex Clearing” means Ridge Clearing & Outsourcing Solutions, Inc., a New York
corporation, which shall be renamed Apex Clearing Corporation on or about the
date of closing of the transactions contemplated by the Assignment and
Assumption Agreement.

“Approved Sale” has the meaning given that term in Section 10.02(c).

“Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement, dated as of May 31, 2012 among PFSI and the Company.

“Broadridge” means Broadridge Financial Solutions, Inc., a Delaware corporation.

“Business Opportunities” has the meaning given that term in Section 6.05(c).

“Capital Contribution” means, with respect to any Member, the amount of such
Member’s initial contribution to the capital of the Company, as increased or
decreased pursuant to the terms of this Agreement.

“Certificate” has the meaning given that term in Section 2.01.

“Company” means Apex Clearing Holdings LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

“Confidential Information” has the meaning given that term in Section 9.03(a).

“Exercise Notice” has the meaning given that term in Section 3.02(c).

“Finally Determined Apex Amounts” means, as of the date of determination, any
amounts (A) that have been determined to be payable by PFSI or any of its
Affiliates to ACS or any of its Affiliates (other than the Company Apex Clearing
and their Subsidiaries) (including without limitation under this Agreement or
any Related Agreement), in each case, either by (i) written agreement between
PFSI and the Managing Member, (ii) a judgment or decree of any court of
competent jurisdiction, (iii) any other manner provided for in the Related
Agreements or (iv) any other means to which PFSI and the Managing Member shall
agree, (B) have not been paid or deemed satisfied pursuant to Section 12.01 and
(C) are not Finally Determined Company Amounts.

“Finally Determined Company Amounts” means, as of the date of determination, any
amounts (A) that have been determined to be payable by PFSI or any of its
Affiliates to the Company, Apex Clearing or any of their Subsidiaries (including
without limitation under this Agreement or any Related Agreement), in each case,
either by (i) written agreement between PFSI and the Managing Member, (ii) a
judgment or decree of any court of competent jurisdiction, (iii) any other
manner provided for in the Related Agreements or (iv) any other means to which
PFSI and the Managing Member shall agree and (B) have not been paid or deemed
satisfied pursuant to Section 12.01.

“Fund Indemnitors” has the meaning given that term in Section 7.03(b).

“Indemnified Person” has the meaning given that term in Section 7.03(a).

“GAAP” means United States Generally Accepted Accounting Principles.

“Governmental Authority” has the meaning given that term in Section 6.01(b).

“Majority Members” means at least two unaffiliated members (including the
Managing Member) holding at least a majority of the Percentage of Interests.

“Management Fee” has the meaning given that term in Section 6.01(b).

“Managing Member” has the meaning given that term in Section 6.01(a).

“Members” means PFSI, ACS, QNC, W&W and any other Person admitted to the Company
in accordance with this Agreement, including, for the avoidance of doubt, the
Managing Member.

“Membership Interest” means the interest of the Members in the Company,
including, without limitation, rights to distributions (liquidating or
otherwise), and rights to consent or approve. Except as otherwise set forth in
the Agreement, all Membership Interests shall have the same rights and
preferences.

 

2



--------------------------------------------------------------------------------

“Non-Advisory Subsidiary” means any Subsidiary of PEAK6 other than a Subsidiary
that is primarily engaged in providing investment advice to one or more accounts
or investment funds. For the avoidance of doubt, “Non-Advisory Subsidiary” shall
not include any such account or investment fund.

“Non-Transferring Member” has the meaning given that term in Section 3.02(b).

“Option Purchase Price” means; as of any date of determination, (A) 1.20 times
(B) the excess of (i) PFSI’s Capital Contribution as of such date (taking into
account any increases or decreases in such Capital Contribution pursuant to this
Agreement), after such Capital Contribution is debited or credited, as the case
may be, with PFSI’s pro-rata portion (based on its Percentage of Interests as of
such date of determination) of the net consolidated profits or losses of the
Company, as the case may be, between the date of closing of the transactions
contemplated by the Assignment and Assumption Agreement and the then most recent
date for which such information is available to the Managing Member, calculated
on a GAAP basis, in each case as determined by the Managing Member over (ii) any
amounts previously distributed or deemed to have been distributed by the Company
to PFSI pursuant to this Agreement.

“PEAK6” has the meaning given that term in Section 6.05(a).

“Percentage of Interests” means, as to any Member, the percentage determined by
dividing the Capital Contribution of such Member by the total Capital
Contributions of all Members; as shown on Exhibit A to this Agreement. Exhibit A
shall be amended from time to time by the Managing Member to reflect changes in
the Percentages of Interest resulting from changes in the relative Capital
Contributions of the Members pursuant to the terms of this Agreement.

“Person” has the meaning given that term in Subchapter I, Section 18-101(12) of
the Act.

“PFSI” means Penson Financial Services, Inc., a North Carolina corporation.

“Prohibited Activity” has the meaning given that term in Section 6.05(a).

“Proposed Transferee” has the meaning given that term in Section 3.02(b).

“Purchase Price” has the meaning given that term in Section 3.02(b).

“PWI” means Penson Worldwide, Inc., a Delaware corporation and the indirect
parent of PFSI.

“QNC” means Quivet Neck Capital LLC, an Illinois limited liability company.

“Related Agreements” means each of the agreements referred to in Exhibit B.

“Sale of Company Transaction” means either (i) the sale or other disposition, in
one transaction or a series of related transactions, of all or substantially all
of the assets of the Company, or (ii) a transaction or series of transactions
(including by way of merger, consolidation, recapitalization or reorganization)
the result of which is that the Members immediately prior to such transaction no
longer, in the aggregate, hold (after giving effect to such transaction) 50% or
more of the Percentage of Interests.

 

3



--------------------------------------------------------------------------------

“Specified Persons” has the meaning given that term in Section 6.05(a).

“Subsidiary” means any corporation, partnership, limited liability company,
joint venture or other entity in which a Person, directly or indirectly, owns of
record or beneficially fifty percent (50%) or more of the outstanding voting
securities or of which is a general partner.

“Substituted Member” has the meaning given that term in Section 3.02.

“Transfer” means a sale, assignment, transfer, exchange, mortgage, pledge, grant
of a security interest, or any other disposition or encumbrance of any kind
whatsoever, whether direct or indirect (including, without limitation, by
operation of law).

“Transferring Member” has the meaning given that term in Section 3.02(b).

“Transfer Notice” has the meaning given that term in Section 3.02(b).

“Transfer Notice Date” has the meaning given that term in Section 3.02(b).

“Transfer Percentage” has the meaning given that term in Section 3.02(b).

“Treasury Regulations” means the income tax regulations promulgated from time to
time by the U.S. Department of Treasury.

“W&W” means Woodland & West LLC, a Pennsylvania limited liability company.

Other terms defined herein have the meanings so given them.

1.02 Construction.

Whenever the context requires, the gender of all words used in this Agreement
includes the masculine, feminine, and neuter. All references to Articles and
Sections in this Agreement refer to articles and sections of this Agreement, and
all references to Exhibits in this Agreement are to Exhibits attached hereto,
each of which is made a part hereof for all purposes.

ARTICLE II

FORMATION

2.01 Formation.

The Company has been formed as a Delaware limited liability company by the
filing of a Certificate of Formation (the “Certificate”) with the office of the
Delaware Secretary of State as required under and pursuant to the Act. The
rights and obligations of the Members shall be as provided in the Act, except as
otherwise provided herein.

 

4



--------------------------------------------------------------------------------

2.02 Name.

The name of the Company is “Apex Clearing Holdings LLC” and all Company business
must be conducted in that name or such other names that comply with applicable
law as the Managing Member may select from time to time.

2.03 Registered Office; Registered Agent; Principal Office; Other Offices.

The registered office of the Company shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Managing Member may designate from
time to time in the manner provided by law. The registered agent of the Company
in the State of Delaware shall be the initial registered agent named in the
Certificate or such other Person or Persons as the Managing Member may designate
from time to time in the manner provided by law. The principal place of business
of the Company and any other offices of the Company shall be at such locations
as the Managing Member may designate from time to time.

2.04 Purpose.

The purpose of the Company is to transact any and all lawful business for which
limited liability companies may be organized under the Act.

2.05 Term.

The Company commenced on the date of the filing of the Certificate of Formation
of the Company with the Secretary of State of Delaware and, except as otherwise
provided in the Act or in this Agreement, shall continue in existence
perpetually.

2.06 Powers.

The Company shall possess and may exercise any and all the powers and privileges
granted by the Act or by any other applicable law to limited liability companies
or by this Agreement, together with any powers incidental thereto, so far as
such powers and privileges are necessary or convenient to the conduct, promotion
or attainment of the business, purposes or activities of the Company, in each
case as determined by the Managing Member.

 

5



--------------------------------------------------------------------------------

ARTICLE III

MEMBERSHIP; DISPOSITIONS OF INTERESTS

3.01 Initial Members.

The initial Members of the Company are ACS, PFSI, QNC and W&W, which are
admitted to the Company as Members effective contemporaneously with the
execution of this Agreement.

3.02 Right of First Refusal.

(a) Subject to Section 10.02 and Section 10.03, Transfers of any Membership
Interest shall not occur without first complying with the terms of this
Section 3.02, provided that nothing herein shall be deemed to prohibit a
Transfer in bankruptcy to a trustee in bankruptcy.

(b) If any Member proposes to Transfer any of its Membership Interest (the
“Transferring Member”), then the Transferring Member shall deliver written
notice in accordance with Section 12.02 (the “Transfer Notice”) of such proposed
Transfer simultaneously to the Company and the non-transferring Member (the
“Non-Transferring Member”) at least 20 days prior to the closing of such
proposed Transfer (the date of delivery of the Transfer Notice, the “Transfer
Notice Date”). The Transfer Notice shall describe in reasonable detail the
proposed Transfer including, without limitation, the portion of the Percentage
of Interest held by the Transferring Member to be Transferred (the “Transfer
Percentage”), the nature of such Transfer, the cash consideration to be paid for
the Transfer Percentage (or, in the event that the consideration is other than
cash, the value of the consideration as determined in good faith by the
Transferring Member and the Company) (the “Purchase Price”), and the name and
address of the prospective transferee (the “Proposed Transferee”). The
Transferring Member shall enclose with the Transfer Notice a copy of a written
offer, letter of intent or other written document signed by the Proposed
Transferee setting forth the proposed terms and conditions of the Transfer.

(c) The Non-Transferring Member shall have the right, subject to the terms of
this Section 3.02, to purchase all, but not less than all, of the Transfer
Percentage on the same terms and conditions as set forth in the Transfer Notice,
including the Purchase Price. If the Non-Transferring Member desires to exercise
its right to purchase all of the Transfer Percentage, it shall give written
notice (the “Exercise Notice”) to the Transferring Member and the Company no
later than 10 days after the Transfer Notice Date (i) stating that it desires to
purchase all of the Transfer Percentage, and (ii) setting forth a date of
closing, which date shall not be earlier than 5 days and not later than 10 days
following the date on which the Exercise Notice is given. At the closing, the
Non-Transferring Member shall purchase the Transfer Percentage by wire transfer
of immediately available funds to an account designated by the Transferring
Member.

(d) In the event that the Non-Transferring Member does not exercise its right of
first refusal under this Section 3.02, then the Transferring Member may Transfer
all of the Transfer Percentage to the Proposed Transferee on the terms and
conditions set forth in the Transfer Notice. Any proposed Transfer on terms and
conditions different to the Proposed Transferee, than those described in the
Transfer Notice, or any proposed Transfer on the same terms and conditions to a
transferee other than the Proposed Transferee, shall again be subject to the
rights of first refusal, and shall require compliance by a Transferring Member
with the procedures, described in this Section 3.02.

 

6



--------------------------------------------------------------------------------

(e) A Proposed Transferee who receives its Membership Interest following
compliance of the Transferring Member with this Section 3.02 shall be admitted
to the Company as a substituted member (“Substituted Member”) upon agreement by
such Substituted Member to be bound by the terms of this Agreement in form and
substance acceptable to the Managing Member. A Member shall cease to be a Member
when the Member has Transferred all such Member’s interests in the Company to
one or more transferees and all such transferees are or become admitted as
Substituted Members.

(f) A Substituted Member, or a Non-Transferring Member who exercised its right
of first refusal in accordance with this Section 3.02, shall be entitled to
share in such distributions to which the Member whose Percentage Interest has
been Transferred was entitled.

(g) Any purported Transfer of any Membership Interest not in compliance with
this Section 3.02 shall be null and void, regardless of any notice provided to
the Company, and shall not create any obligation or liability of the Company to
the purported transferee. Any person purportedly acquiring any interest in the
Company without compliance with this Section 3.02 shall not be entitled to
admission to the Company as, and shall not be, a Substitute Member. Any expenses
(including reasonable legal fees) incurred by the Company relating to a
purported Transfer not in compliance with this Section 3.02 shall be paid, on
demand, by the Member who made or attempted to make such purported Transfer.
Distributions to that Member may be reduced by the amount of any such expenses
not paid, together with interest at a per annum rate equal to the Prime Rate (as
published in the Wall Street Journal) plus 5%, accruing from the day following
demand.

3.03 Change in Ownership of Members.

Nothing in this Agreement shall in any way restrict any change in ownership of
either Member. Without limiting the generality of the preceding sentence, PFSI
acknowledges that PEAK6, the current owner of ACS, intends to offer the holders
of PWI’s 12.5% senior second lien secured notes and 8.00% senior convertible
notes an opportunity to invest in ACS or acquire an equity interest in ACS from
PEAK6.

3.04 Business Transactions with Members and Managing Member.

A Member may lend money to, borrow money from, act as a surety, guarantor or
endorser for, guarantee or assume one or more specific obligations of, provide
collateral for, and transact other business with the Company and, subject to
applicable law, shall have the same rights and obligations with respect to any
such matter as a Person who is not a Member.

3.05 Liability to Third Parties.

No Member or officer of the Company shall personally be liable for the debts,
obligations or liabilities of the Company, whether arising in contract, tort or
otherwise, including under a judgment, decree or order of a court, which shall
be solely debts, obligations and liabilities of the Company. Notwithstanding
anything contained in this Agreement to the contrary, the failure of

 

7



--------------------------------------------------------------------------------

the Company or the Managing Member to observe any formalities or requirements
relating to the exercise of the powers of the Company or management of its
business and affairs under this Agreement or the Act shall not be grounds for
imposing personal liability on any Member for liabilities of the Company.

3.06 Withdrawal.

A Member does not have the right or power to withdraw or otherwise resign from
the Company as a member.

ARTICLE IV

CAPITAL CONTRIBUTIONS

4.01 Initial Contributions.

(a) Upon the closing of the transactions contemplated by the Assignment and
Assumption Agreement (and subject to the terms and conditions thereof), PFSI
shall make an initial contribution to the capital of the Company in the form of
the capital contribution to Apex Clearing provided for in the Assignment and
Assumption Agreement. The initial amount of PFSI’s Capital Contribution is set
forth opposite the name of PFSI on Exhibit A as of the date of closing of the
transactions contemplated by the Assignment and Assumption Agreement.

(b) Upon the closing of the transactions contemplated by the Assignment and
Assumption Agreement (and subject to the terms and conditions thereof), ACS
shall make an initial cash contribution of $5,000,000 to the capital of the
Company in the form of a direct cash contribution to Apex Clearing provided for
in the Assignment and Assumption Agreement. The initial amount of ACS’s capital
contribution is set forth opposite the name of ACS on Exhibit A as of the date
of closing of the transactions contemplated by the Assignment and Assumption
Agreement.

(c) Upon the closing of the transactions contemplated by the Assignment and
Assumption Agreement (and subject to the terms and conditions thereof), QNC
shall make an initial cash contribution of $500,000 to the capital of the
Company. The initial amount of QNC’s capital contribution is set forth opposite
the name of QNC on Exhibit A as of the date of closing of the transactions
contemplated by the Assignment and Assumption Agreement.

(d) Upon the closing of the transactions contemplated by the Assignment and
Assumption Agreement (and subject to the terms and conditions thereof), W&W
shall make an initial cash contribution of $500,000 to the capital of the
Company. The initial amount of W&W’s capital contribution is set forth opposite
the name of W&W on Exhibit A as of the date of closing of the transactions
contemplated by the Assignment and Assumption Agreement.

(e) Notwithstanding anything in this agreement to the contrary, if the Company
is dissolved pursuant to Section 11.01(c) prior to the making of the initial
contributions of capital provided for in this Section 4.01, no party shall be
obligated to make any contribution to capital hereunder.

 

8



--------------------------------------------------------------------------------

4.02 Subsequent Contributions.

Except as provided in Section 4.01, no Member shall have any obligation to make
any Capital Contribution. Subsequent Capital Contributions may be requested from
time to time by the Managing Member, in which case all such subsequent Capital
Contributions shall be made in accordance with the Percentage of Interests of
the Members. If any Member does not contribute the full amount of any subsequent
Capital Contribution in accordance with its Percentage of Interests at such
time, the Managing Member may permit other Members to make additional Capital
Contributions equal to the amount of such shortfall in amounts determined by the
Managing Member, and the Managing Member shall make corresponding changes to the
Members’ Capital Contributions and Percentage of Interests as necessary to
reflect such disproportionate Capital Contributions.

4.03 Return of Contributions.

A Member is not entitled to the return of any part of its Capital Contributions
or to be paid interest in respect of its Capital Contribution. An unrepaid
Capital Contribution is not a liability of the Company or of any Member. A
Member is not required to contribute or to lend any cash or property to the
Company to enable the Company to return any Member’s Capital Contribution.

4.04 Securities Laws Restrictions on Membership Interests.

The Members acknowledge and agree that the Membership Interests have not been
registered under the Securities Act and that, therefore, in addition to the
other restrictions on Transfer contained in this Agreement, cannot be sold
unless such transaction is registered under the Securities Act and any other
applicable securities law or an exemption from such registration is then
available.

4.05 Additional Persons or Members

Notwithstanding anything to the contrary contained herein, at any time after the
date hereof, the Managing Member may, upon execution and delivery to the
Managing Member of a counterpart signature to this Agreement or a joinder
agreement hereto, admit any Person as a Member and update Exhibit A hereto to
reflect such admission and the applicable Capital Contribution and Percentage of
Interest and, for existing Members, reduction in Percentage of Interest;
provided, that the amount of aggregate Capital Contributions from such future
Members does not exceed $5,000,000 in the aggregate.

ARTICLE V

DISTRIBUTIONS; PERCENTAGE OF INTERESTS

5.01 Distributions.

(a) The Company shall make such distributions as the Managing Member determines.

 

9



--------------------------------------------------------------------------------

(b) Except as expressly otherwise provided in this Agreement, all distributions
by the Company to the Members shall be made to the Members in accordance with
their then respective Percentage of Interests in the Company.

5.02 Percentage of Interests.

The Managing Member may make adjustments to the Members’ Percentage of Interests
(i) without the approval of the Majority Members pursuant to Section 4.02 or
Section 12.01(b) and (ii) otherwise, with the approval of the Majority Members,
including in order to reflect the admission of a new Member.

ARTICLE VI

MANAGING MEMBER; OFFICERS

6.01 The Managing Member.

(a) ACS shall be the “manager” of the Company for the purposes of the Act and
this Agreement (the “Managing Member”). Except as otherwise specifically
provided in this Agreement, (i) all management powers over the business and
affairs of the Company shall be exclusively vested in the Managing Member and
(ii) the Managing Member shall conduct, direct and exercise full control over
all activities of the Company. The Managing Member may act through such persons
as it, in its sole discretion, deems necessary and appropriate to perform its
duties hereunder and may designate any such persons as officers of the Company.
In the event ACS transfers its Membership Interests, in whole or in part, it may
designate such transferee as the successor Managing Member. Notwithstanding the
foregoing, the Managing Member may not sell, transfer or assign a material
portion of the assets of the Company and its Subsidiaries (taken as a whole) in
one or a series of related transactions (other than the Company or a Subsidiary
of the Company), to an Affiliate of the Managing Member, without the consent of
the Majority Members.

(b) In consideration for providing services as Managing Member, the Company
shall pay to the Managing Member an annual management fee (the “Management Fee”)
beginning as of the date of closing of the transactions contemplated by the
Assignment and Assumption Agreement and continuing through the end of the term
of this Agreement. The annual Management Fee shall be equal to twenty percent
(20%) of the first $10,000,000 of the Company’s consolidated net profits and
thirty percent (30%) of any consolidated net profits of the Company in excess of
$10,000,000 (in each case, as determined by the Managing Member) for the
calendar year for which such Management Fee applies. Any payment of the
Management Fee for any period other than a full calendar-year period shall be
adjusted on a pro rata basis according to the actual number of days in such
period. The annual Management Fee with respect to each calendar year shall be
due and payable no later than 60 days following the end of such calendar year.

 

10



--------------------------------------------------------------------------------

6.02 Voting Rights.

Except as otherwise specifically provided in this Agreement, the Members (other
than the Managing Member) shall have no voting, consent or approval rights under
this Agreement.

6.03 Action by Written Consent.

Any action permitted or required by the Act, the Certificate, or this Agreement
to be taken at a meeting of the Members may be taken without a meeting if a
consent in writing, setting forth the action to be taken, is signed by the
Managing Member, except to the extent any matter under the Act requires the
approval of the Majority Members, in which case such action may be taken without
a meeting if a consent in writing setting forth the action to be taken is signed
by the Majority Members. Such consent shall have the same force and effect as a
unanimous vote at a meeting and may be stated as such in any document or
instrument filed with the Secretary of State of Delaware, and the execution of
such consent shall constitute attendance or presence in person at a meeting of
the Members.

6.04 Compensation.

The Members (other than the Managing Member, which shall be compensated in
accordance with Section 6.01), shall receive such compensation, if any, for
their services as may be designated from time to time by the Managing Member. In
addition, the Managing Member shall be entitled to be reimbursed for
out-of-pocket costs and expenses incurred in the course of its service
hereunder.

6.05 Conflicts of Interest.

(a) The Managing Member and its Affiliates (but excluding the Company and its
Subsidiaries from the definition of Affiliates for purposes of this
Section 6.05) and their respective managers, directors, officers, shareholders,
partners, members, employees, representatives, and agents (including any of
their representatives serving on the board of directors or board of managers of
the Company’s Subsidiaries or as officers or employees of the Company or any of
its Subsidiaries) (collectively, the “Specified Persons”), at any time and from
time to time may engage in and hold interests in other business ventures of any
and every type and description, independently or with others; provided, however,
that PEAK6 Investments, L.P. (“PEAK6”) and its Non-Advisory Subsidiaries shall
not engage in the business of providing clearing and settlement services for
unaffiliated correspondent customers (the “Prohibited Activity”) (it being
understood that nothing in this proviso shall restrict or prohibit PEAK6, or any
of its Subsidiaries from (i) owning any class of capital stock of any
corporation if such stock is publicly traded and listed on any national or
regional stock exchange; provided, however that this exception shall not apply
if such ownership of such class of capital stock exceeds 5% and PEAK6 and/or its
Non-Advisory Subsidiary, as the case may be, have acquired such stock with the
intent to control or influence the control of the issuer or (ii) acquiring an
entity, business, operations or assets if the Prohibited Activity comprises less
than 10% of the revenue of such acquired entity, business, operations or
assets). Further, (i) no Specified Person shall have any obligation to offer to
the Company, any of its Subsidiaries or any other Member or officer the right to
participate in, and the Specified Person shall not be obligated to present, any
particular

 

11



--------------------------------------------------------------------------------

business opportunity to the Company, any of its Subsidiaries or any other Member
or officer, even if such opportunity is of a character which, if presented to
the Company, any of its Subsidiaries or any other Member or officer, could be
taken by such Person (the “Business Opportunities”), in each case, regardless of
whether such Business Opportunities are presented to a Specified Person in his,
her or its capacity as a Member, the Managing Member, director or manager on the
board of directors or board of managers of the Company or any of its
Subsidiaries or officer or employee of the Company or any of its Subsidiaries or
otherwise, (ii) none of the Specified Persons will be obligated to inform or
present the Company, any of its Subsidiaries or any other Member or officer of
or with any such Business Opportunity, and (iii) neither the Company, any of its
Subsidiaries or any other Member or officer will have or acquire or be entitled
to any interest or expectancy or participation (such right to any interest,
expectancy or participation, if any, being hereby renounced and waived) in any
Business Opportunity as a result of the involvement therein of any of the
Specified Persons.

(b) The Company may transact business with any Member or officer, any joint
venture partner, any Persons or entities that have commercial relationships with
a Member or officer, or any Affiliate of any of the foregoing. The conduct of
such business shall be on terms determined by the Managing Member in accordance
with the terms of this Agreement.

(c) A Member may make any decision or determination, or take any action, or
exercise any right, power or privilege, in its sole and absolute discretion
acting in the best interest of such Member and not as a fiduciary of the Company
or the other Members. Except for any duties expressly imposed by this Agreement,
each Member shall owe no duty of any kind towards the Company or the other
Members in performing its duties and exercising its rights hereunder or
otherwise.

6.06 Third Parties.

Any Person other than a Member dealing with the Company, may rely on the
authority of the Managing Member or any designee of the Managing Member in
taking any action in the name of the Company without inquiry into the provisions
of this Agreement or compliance herewith, regardless of whether that action
actually is taken in accordance with the provisions of this Agreement.

6.07 Meetings of Members.

Annual meetings of the Members of the Company, if any, shall be held at such
time, date and place as the Managing Member shall determine. All meetings of the
Members of the Company shall be held at such time, date and place, within or
without the State of Delaware, as may from time to time be designated by the
Managing Member and specified in the notices or waivers of notice thereof.

6.08 Voting.

For all matters that are required by applicable law to be voted on by the
Members, the Members shall vote in accordance with the Percentage of Interests
set forth on Exhibit A.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

LIABILITY AND INDEMNIFICATION

7.01 Limitation of Duties and Liability of Managing Member.

(a) The Managing Member shall not have any duties (including fiduciary duties)
or liabilities relating thereto to the Company, its Subsidiaries or the Members,
except as otherwise specifically provided in this Agreement. The Managing Member
shall not be liable to the Company or to any Member for any loss or damage
sustained by the Company or any Member, unless the loss or damage shall have
been the result of (i) fraud or willful misconduct by the Managing Member or
(ii) an intentional material breach of this Agreement by Managing Member which
continues for thirty (30) days after notice is received from PFSI; provided,
that the Managing Member shall not be liable for any incidental, consequential,
punitive, exemplary, statutory or treble damages attributable to any such
breach. The Managing Member shall not be personally liable under any judgment of
a court, or in any other manner, for any debt, obligation or liability of the
Company, whether that liability or obligation arises in contract, tort or
otherwise, solely by reason of being the Managing Member of the Company. The
Managing Member shall be entitled to rely upon the advice of legal counsel,
independent public accountants and other experts, including financial advisors,
and any act of or failure to act by the Managing Member in reliance on such
advice shall in no event subject the Managing Member to liability to the Company
or any Member.

7.02 Liability of Members.

No Member shall be liable, responsible or accountable, in damages or otherwise,
to any other Member or to the Company for any act performed or omitted to be
performed by the Member with respect to Company matters, except for fraud or
willful misconduct or an intentional breach of this Agreement. This Section 7.02
shall be subject to Section 7.01 with respect to the Managing Member and shall
not relieve PFSI of any of its obligations under any other agreement with the
Company or Apex Clearing, including under the Related Agreements.

7.03 Right to Indemnification.

(a) The Company hereby agrees to indemnify and hold harmless any Person (each an
“Indemnified Person”) to the fullest extent permitted under the Act, as the same
now exists or may hereafter be amended, substituted or replaced (but, in the
case of any such amendment, substitution or replacement only to the extent that
such amendment, substitution or replacement permits the Company to provide
broader indemnification rights than the Company is providing immediately prior
to such amendment), against all expenses, liabilities and losses (including
reasonable attorneys’ fees, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such Person (or one or more of such Person’s
Affiliates) by reason of the fact that such Person (i) is or was a Member,
(ii) is or was serving as the Managing Member, or (iii) in the case of the
Managing Member and its Affiliates only, is or was serving as an officer,
principal, member, partner, employee or other agent of the Company or is or was
serving at the request of the Company as the manager, officer, director,
principal, member, partner, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust or other
enterprise; provided that no Indemnified Person shall be indemnified for any
expenses, liabilities

 

13



--------------------------------------------------------------------------------

and losses suffered that are attributable to such Indemnified Person’s or its
Affiliates’ fraud or willful misconduct, or for any present or future breaches
of any representations, warranties, agreements or covenants by such Indemnified
Person or its Affiliates contained herein or in any other agreements with the
Company. Subject to the prior approval of the Managing Member, expenses,
including attorneys’ fees, incurred by any such Indemnified Person in defending
a proceeding shall be paid by the Company in advance of the final disposition of
such proceeding, including any appeal therefrom, upon receipt of an undertaking
by or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified by the Company. The Company may, at its expense, by notice to such
Indemnified Person, assume the exclusive right to defend, compromise or settle
any claim or proceeding with counsel selected by the Company; provided that such
Indemnified Person shall have the right to participate in any such claim or
proceeding and to employ counsel, at its own expense, it being understood,
however, that the Company shall control such defense; provided, further that
such Indemnified Person will not be bound by any compromise or settlement
effected with respect to such claim or proceeding with respect to which it is
indemnified hereunder without its consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Whether or not the Company shall
have assumed the defense of a claim or proceeding, no Indemnified Person shall
admit any liability with respect to, or settle, compromise or discharge, any
claim or proceeding without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed.

(b) The Company hereby acknowledges that certain of the Indemnified Persons also
have certain rights to indemnification, advancement of expenses and/or insurance
provided by ACS and/or certain of its Affiliates and members (collectively, the
“Fund Indemnitors”). The Company hereby agrees with respect to any
indemnification, hold harmless obligation, expense advancement or reimbursement
provision or any other similar obligation to an Indemnified Person under
Section 7.03(a), (i) that it is the indemnitor of first resort (i.e., its
obligations to the Indemnified Persons are primary and any obligation of the
Fund Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by any Indemnified Person is secondary),
(ii) that it shall be required to advance the full amount of expenses incurred
by any Indemnified Person and shall be liable for the full amount of all
expenses, judgments, penalties, fines, and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement or any
other agreement, as applicable, without regard to any rights any Indemnified
Person may have against the Fund Indemnitors, and (iii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of any Indemnified Person with
respect to any claim for which any Indemnified Person has sought indemnification
from the Company shall affect the foregoing and the Fund Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of any Indemnified Person against
the Company.

(c) The right to indemnification and the advancement of expenses conferred in
this Section 7.03 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, by-law, approval of the
Managing Member or otherwise. The Company agrees that the Indemnified Persons
and the Fund Indemnitors are express third-party beneficiaries of the terms of
this Section 7.03.

 

14



--------------------------------------------------------------------------------

(d) The Company may maintain insurance, at its expense, to protect any
Indemnified Person against any expense, liability or loss described in
Section 7.03(a) whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 7.03.

(e) Notwithstanding anything contained herein to the contrary (including in this
Section 7.03), any indemnity by the Company relating to the matters covered in
this Section 7.03 shall be provided out of and to the extent of the Company
assets only and no Member (unless such Member otherwise agrees in writing or is
found in a final decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional Capital Contributions to help satisfy
such indemnity of the Company.

(f) If this Section 7.03 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.03 to the fullest extent permitted by any applicable portion of
this Section 7.03 that shall not have been invalidated and to the fullest extent
permitted by applicable law.

7.04 Nature of Obligation.

The Members agree that the relationship and obligations of the Managing Member
to the Company are the contractual relationship and obligations solely as set
forth in this Agreement and that it shall have no other obligations to the
Company by reason of its status as Managing Member, including without limitation
any fiduciary obligations, other than those so set forth.

ARTICLE VIII

TAXES

8.01 Tax Elections.

For federal tax purposes, the Members intend for the Company to be classified as
an association taxable as corporation. Effective as of the date of formation,
the Company shall file IRS Form 8832 to elect to be classified as an association
taxable as a corporation in accordance with Treasury Regulations
Section 301.7701-3(c). Any change to that election will require approval of the
Majority Members. However, if the Managing Member proposes a change to the tax
election, PFSI’s approval shall not be unreasonably withheld. All other
elections permitted to be made by the Company under federal, state, local or
foreign laws shall be made by the Managing Member in its sole discretion.

8.02 Tax Returns.

The Managing Member shall cause to be prepared and filed all necessary federal
and state income tax returns for the Company, including making the elections
described in Section 8.01.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

9.01 Maintenance of Books.

(a) The Company shall keep books and records of accounts and shall keep minutes
of the proceedings of its Members as determined by the Managing Member. The
books of account for the Company shall be maintained in accordance with the
terms of this Agreement.

(b) PFSI shall be afforded access to examine and review the books and records of
the Company during normal business hours and upon at least three (3) business
days’ notice for a purpose reasonably related to its interest as a Member. No
Member (other than ACS and PFSI) shall be entitled to access the books and
records of the Company. The Company shall retain all its books and records as
determined by the Managing Member.

(c) All information received by PFSI pursuant to this Section 9.01 shall be
deemed to be Confidential Information.

9.02 Accounts.

The Managing Member shall establish and maintain one or more separate bank and
investment accounts and arrangements for Company funds in the Company name with
financial institutions and firms that the Managing Member determines.

9.03 Confidentiality.

(a) PFSI agrees to keep confidential (i) this Agreement (except as required by
law), (ii) any correspondence between and among the Members, the Company and
Apex Clearing and (iii) all non-public information provided to it in connection
with this Agreement and the business of the Company and Apex Clearing
(collectively, the “Confidential Information”).

(b) The Managing Member agrees to keep confidential (i) all non-public
information concerning PFSI in its capacity as Member provided by PFSI to the
Managing Member after the date of closing of the transactions contemplated by
the Assignment and Assumption Agreement, and (ii) all non-public information
regarding PFSI’s ownership of the Company, in each case except (i) as required
by law or legal process, (ii) in connection with the Managing Member conducting
the business and affairs of the Company, and (iii) subject to the Managing
Member obtaining a customary confidentiality agreement (as determined by the
Managing Member in good faith), in connection with any Sale of Company or
Transfer of Membership Interests.

ARTICLE X

RELATED AGREEMENTS; INDEMNIFICATION

10.01 Related Agreements.

PFSI hereby represents and warrants to ACS upon the closing of the transactions
contemplated by the Assignment and Assumption Agreement, each of the agreements
set forth on Exhibit B shall have been duly executed and delivered by each of
the named parties therein

 

16



--------------------------------------------------------------------------------

and all actions and transactions contemplated by such agreements to be taken or
consummated prior to the date of such closing have been so taken and
consummated, including the capital contribution by PFSI to Apex Clearing
provided for in the Assignment and Assumption Agreement.

10.02 Sale of the Company.

(a) The Managing Member, acting upon the approval of the Majority Members, may
at any time effect a Sale of the Company.

(b) In addition to the rights set forth in Section 10.02(a), the Managing
Member, acting without the need for any approval of any Member, may at any time
effect a Sale of the Company provided that such sale is to a non-Affiliate of
the Managing Member.

(c) The consideration in any Sale of the Company pursuant to this Section 10.02
shall be distributed to the Members as if the transaction were a dissolution as
provided in Section 11.02(b). Any distribution to PFSI shall be subject to
Section 12.01.

(d) If the Managing Member approves a Sale of Company under Section 10.02 (an
“Approved Sale”):

(i) each Member shall take all necessary or desirable actions in connection with
the consummation of the Approved Sale as reasonably requested by the Managing
Member, including executing and delivering any and all agreements, instruments,
consents, waivers, releases and other documents requested by the Majority Holder
(including any applicable purchase agreement, stockholders agreement and/or
indemnification and/or contribution agreement), filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities and otherwise cooperating with the Managing Member and any
prospective purchaser; and

(ii) each Member will bear its pro rata share (based on its Percentage of
Interests sold by such Member in relation to all Percentage of Interests) of the
out-of-pocket costs of any Approved Sale which are borne the Managing Member to
the extent such costs are not otherwise paid by the Company or the acquiring
party. Costs incurred by Members on their own behalf will not be considered
costs of the transaction hereunder.

10.03 Purchase Option.

(a) PFSI hereby grants ACS the option, which ACS may exercise, in whole or in
part, from time to time and at any time, to purchase any or all PFSI’s
Membership Interests for an aggregate purchase price equal to the then-current
Option Purchase Price. In the event PFSI elects to purchase less than all of
PFSI’s Membership Interests, then the purchase price for the purchased
Membership Interests shall be a pro rata portion of the aggregate purchase price
for all of PFSI’s Membership Interests (based on its Percentage of Interests so
sold in relation to all its Percentage of Interests).

(b) In order to exercise the right in Section 10.03(a), ACS shall give written
notice to PFSI of its intention to exercise such option and, subject to receipt
of any required regulatory

 

17



--------------------------------------------------------------------------------

approvals, each of ACS and PFSI shall conclude the purchase of the PFSI
Membership Interests specified in such notice as soon as reasonably practicable
thereafter. PFSI agrees to cooperate with ACS in obtaining any required
regulatory approvals.

(c) In the event ACS acquires the Membership Interests of PFSI pursuant to this
Section 10.03, PFSI shall deliver to ACS an assignment or assignments of all of
PSFI’s right, title and interest in the Membership Interests specified by ACS,
and such evidence of PFSI’s existence, good standing and authority and the due
execution and delivery by PFSI of the assignment and any documents related
thereto as ACS shall request.

(d) ACS may, at its sole election, set off against any amount payable to PFSI
under this Section 10.03, all present and future amounts payable by PFSI or any
of its Affiliates to ACS or any of its Affiliates under this Agreement or any
Related Agreement, and any such set-off will be deemed to be payment by ACS for
all purposes. Nothing in this Section 10.03(d) will require any party to pursue
recovery under any of its insurance policies.

10.04 No Appraisal Rights.

No Member shall be entitled to any appraisal rights with respect to such
Member’s Membership Interests, whether individually or as part of any class or
group of Member, in the event of a liquidation, dissolution, merger,
consolidation, Sale of Company or other transaction involving the Company or its
securities or under any other circumstance described in Section 18-210 of the
Act, unless such rights are expressly provided by the agreement of merger,
agreement of consolidation or other document effectuating such transaction.

10.05 Member Further Assurances.

Each Member recognizes and acknowledges that the Company must comply with
various federal and state laws and regulations. In connection therewith, each
Member agrees to promptly provide the Company with such information, documents
and disclosures as shall be reasonably requested by the Company with respect to
such Member in furtherance of compliance by the Company with applicable laws and
regulations.

ARTICLE XI

DISSOLUTION, LIQUIDATION, AND TERMINATION

11.01 Dissolution.

The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following:

(a) the decision by the Majority Members to dissolve the Company;

(b) entry of a decree of judicial dissolution of the Company under the
applicable provisions of the Act; or

(c) the termination of the Assignment and Assumption Agreement.

 

18



--------------------------------------------------------------------------------

11.02 Winding Up, Liquidation and Distribution of Assets.

(a) Upon dissolution of the Company, an accounting shall be made by the
Company’s accountants of the accounts of the Company and of the Company’s
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution. The Managing Member shall immediately
proceed to wind up the affairs of the Company.

(b) If the Company is dissolved and its affairs are to be wound up, the Managing
Member shall (i) sell or otherwise liquidate all of the Company’s assets as
promptly as practicable (except to the extent the Managing Member may determine
to distribute any assets to the Members in kind), (ii) discharge all liabilities
of the Company (other than liabilities to Members), including all costs relating
to the dissolution, winding up, liquidation and distribution of assets,
(iii) establish such reserves as may be reasonably necessary to provide for
contingent liabilities of the Company, (iv) discharge any liabilities of the
Company to the Managing Member, (v) discharge any liabilities of the Company to
the Members, and (vi) distribute the remaining assets to the Members, pro rata
in accordance with their Percentage of Interests but subject, in the case of
PFSI, to Section 12.01.

(c) If any assets of the Company are to be distributed in kind, for purposes of
Section 11.02(b), above, the net fair market value of such assets as of the date
of dissolution shall be determined by independent appraisal or by the Managing
Member.

11.03 Certificate of Cancellation.

On completion of the distribution of Company assets as provided herein, the
Company is terminated, and the Managing Member (or such other Person or Persons
as the Act may require or permit) shall file a Certificate of Cancellation with
the Secretary of State of Delaware, cancel any other filings made pursuant to
Section 2.06, and take such other actions as may be necessary to terminate the
Company.

ARTICLE XII

GENERAL PROVISIONS

12.01 Finally Determined Amounts.

(a) Notwithstanding anything to the contrary in this Agreement, PFSI shall not
be entitled to receive any distributions hereunder (including without limitation
pursuant to Section 5.01 and Section 11.02) at any time when there are any
Finally Determined Company Amounts. The Managing Member may, at its sole
election and from time to time (i) withhold from any distributions payable by
the Company to PFSI hereunder an amount equal to all or any portion of the
Finally Determined Company Amounts or (ii) reduce PFSI’s Capital Contribution by
an amount equal to all or any portion of any Finally Determined Company Amounts,
recalculate the Percentage of Interests of each Member after taking such
reduction into account and amend Exhibit A to reflect the reduction of PFSI’s
Capital Contribution and the new Percentage of Interests of each Member. The
Company, the Managing Member and PFSI agree that in the event that the Managing
Member makes such an election, PFSI shall be deemed to have satisfied an amount
payable to the Company, Apex Clearing or any of their Subsidiaries, as the case
may be, equal to the amount of such withheld distribution or reduction, as the
case may be.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, PFSI shall not
be entitled to receive any distributions hereunder (including without limitation
pursuant to Section 5.01 and Section 11.02) at any time when there are any
Finally Determined Apex Amounts. The Managing Member may, at its sole election
and from time to time, (i) withhold from any distributions payable by the
Company to PFSI hereunder an amount equal to all or any portion of the Finally
Determined Apex Amounts and pay such amount directly to ACS or the Affiliate
thereof to whom such amount is owed or (ii) reduce PFSI’s Capital Contribution
by an amount equal to all or any portion of any Finally Determined Apex Amounts,
designate such amount as an additional Capital Contribution by ACS, recalculate
the Percentage of Interests of each Member after taking such reduction into
account and amend Exhibit A to reflect such changes in Capital Contributions and
the new Percentage of Interests of each Member. The Company, the Managing Member
and PFSI agree that in the event that the Managing Member makes such an
election, PFSI shall be deemed to have satisfied an amount payable to ACS or any
of its Affiliates, as the case may be, equal to the amount of such withheld
distribution or reduction, as the case may be.

12.02 Notices.

Any notice, request or consent provided for in, or permitted by, this Agreement
will be in writing and will be either personally delivered or sent for next day
delivery by a nationally recognized overnight courier service (charges prepaid).
All notices, requests, and consents to be sent to a Member must be sent to or
made at the addresses given for that Member on Exhibit A, or such other address
as that Member may specify by notice to the other Members. Any notice, request,
or consent to the Company must be given to the Company at the following address:
c/o PEAK6 Investments, L.P., 141 W. Jackson Blvd., Suite 500, Chicago, IL 60604.
Whenever any notice is required to be given by law, the Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

12.03 Entire Agreement.

This Agreement, together with the Certificate, constitutes the entire agreement
of the Members relating to the Company and supersedes all prior contracts or
agreements with respect to the Company, whether oral or written.

12.04 Effect of Waiver or Consent.

A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company. Failure on the part of a Person to complain of any
act of any Person or to declare any Person in default with respect to the
Company, irrespective of how long that failure continues, does not constitute a
waiver by that Person of its rights with respect to that default until the
applicable statute-of-limitations period has run.

 

20



--------------------------------------------------------------------------------

12.05 Amendment or Modification

Except as may be expressly provided otherwise herein, this Agreement may be
amended or modified from time to time only by a written instrument executed by
the Majority Members.

12.06 Binding Effect; No Third Party Beneficiaries.

Subject to the restrictions on transfers set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the Members and their
respective successors and assigns. There are no third party beneficiaries of
this Agreement.

12.07 Governing Law; Severability; Jurisdiction.

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT
MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF
ANOTHER JURISDICTION. In the event of a direct conflict between the provisions
of this Agreement and (a) any provision of the Certificate, or (b) any mandatory
provision of the Act (or to the extent such statutes are incorporated into the
Act, or the Delaware General Corporation Law), the applicable provision of the
Certificate, the Act, the Delaware General Corporation Law shall control. If any
provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances shall not be affected thereby and that provision shall be enforced
to the greatest extent permitted by law.

All actions and proceedings arising out of or relating to this Agreement,
including the resolution of any and all disputes hereunder, shall be heard and
determined in the state and federal courts located in Chicago, Illinois, and the
Parties to this Agreement hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such action or proceeding and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such action
or proceeding.

12.08 Waiver of Jury Trial.

THE PARTIES, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY ACTS OR OMISSIONS OF A PARTY
HERETO.

12.09 Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument. The execution of
this Agreement by facsimile signature shall be sufficient for all purposes and
shall be binding on any Person who so executes.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, following adoption of this Agreement, the Members have
executed this Agreement as of the date first set forth above.

 

PENSON FINANCIAL SERVICES, INC. By:  

 

Name: Title: QUIVET NECK CAPITAL LLC By:  

 

Name: Title: WOODLAND & WEST LLC By:  

 

Name: Title: APEX CLEARING SOLUTIONS, LLC in its capacity as managing member of
Apex Clearing Holdings LLC By: PEAK6 INVESTMENTS, L.P., in its capacity as
Manager of Apex Clearing Solutions LLC By: PEAK6 LLC Its: General Partner By:  

 

Name: Title:

[Signature Page to Limited Liability Company Agreement

of APEX Clearing Holdings, LLC]

 

22